Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered June 26, 2000, convicting defendant, after a jury trial, of three counts of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in the testimony, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94). The credible testimony of the observing officer clearly established that defendant sold drugs to three apprehended buyers. Concur — Williams, J.P., Ellerin, Lerner, Rubin and Marlow, JJ.